
	
		II
		112th CONGRESS
		2d Session
		S. 2795
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2012
			Mr. Blumenthal
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on copper peptide
		  (AHK-Cu).
	
	
		1.Copper peptide
			 (AHK-Cu)
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Copper peptide (AHK-Cu) (CAS No. 126828–32–8) (provided for in
						subheading 2933.29.90)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
